Citation Nr: 0101830	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased rating for residuals of a 
left knee disorder including fractures of the medial condyles 
of the femur and tibia, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the neck of the right talus with open 
reduction/internal fixation and arthritis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied service connection for a 
right knee disorder, for hypertension, for a left ankle 
disorder and for a bilateral hip disorder, which increased to 
20 percent an evaluation for service connected residuals of a 
left knee disorder including fractures of the medial condyles 
of the femur and tibia and which denied an evaluation in 
excess of 10 percent for residuals of a fracture of the neck 
of the right talus with open reduction/internal fixation and 
arthritis.

During the course of the appeal the RO granted service 
connection for a left hip disorder.  The veteran declined to 
perfect appeals on the issues of entitlement to service 
connection for hypertension, for a left ankle disorder and 
for a right hip disorder.  Therefore, these issues are not 
before the Board on appeal.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claims.  All of the claims at issue in this appeal arise from 
lower extremity musculoskeletal injuries the veteran 
sustained as a result of several in-service accidents.


Service connection claim

Review of the record discloses that new statutory provisions 
expanding VA's duty to assist require additional RO action 
prior to Board review of the veteran's claim of entitlement 
to service connection for a right knee disorder.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new provisions require VA to make 
reasonable efforts to assist a veteran to obtain evidence 
necessary to substantiate the claim, to make reasonable 
efforts to obtain records relevant to the claim and to 
provide a medical examination or obtain a medical opinion 
necessary to decide the claim.  Id.

The veteran attributes a current right knee disorder to his 
service-connected left knee and right ankle disorders.  He 
asserts that the service-connected disorders caused abnormal 
strain and disturbed his gait sufficiently to have caused the 
right knee disorder.  The veteran does not contend that he 
incurred or aggravated a right knee disorder in service and 
there is no evidence of a chronic right knee disorder in the 
veteran's service medical records (SMRs).

The history of the veteran's right knee discomfort is a 
relatively recent one.  SMRs disclose that the veteran was 
discharged from the Army after sustaining left knee and right 
ankle injuries which were sufficiently severe as to render 
him unfit for further service.  The injuries did not include 
right knee damage.  The first medical evidence of a right 
knee disorder is a January 1999 VA examination report 
identifying right knee pain upon palpation and severe medial 
and lateral laxity.  The report does not include an opinion 
as to the cause of a right knee disorder.  A report of a 
September 1999 VA examination notes the veteran's complaint 
of occasional right knee soreness and finds that, with the 
exception of minimal crepitation during joint movement, the 
right knee is otherwise normal.  A May 1999 evaluation by a 
private orthopedic surgeon appears to describe a right knee 
disorder but does not directly link the etiology of the 
disorder to a service-connected disorder.  In light of the 
foregoing, the RO should gather additional medical evidence 
to determine whether the veteran has a current right knee 
disorder attributable to a service-connected disorder.

Increased rating claims

The veteran contends that his service-connected left knee and 
right ankle disorders are more disabling than contemplated by 
their current evaluations.

Reports of VA examinations in January and September 1999 and 
May and August 1999 evaluations from a private orthopedic 
surgeon confirm left knee and right ankle pain but include no 
discussion of additional functional loss, if any, 
attributable to pain arising from the service-connected 
disorders.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995).  Where evidence 
does not adequately evaluate the current state of a disorder 
the VA must provide a new examination.  Olsen v. Principi, 3 
Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992)).  The Board must remand where the 
record before it is inadequate.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should arrange for appropriate 
VA examinations of the veteran's right 
knee, left knee and right ankle by an 
appropriate physician.  The purpose of 
these examinations is, in part, to 
determine whether the veteran has a 
current right knee disorder and, if so, 
whether it is at least as likely as not 
that this disorder is causally related to 
a disorder noted in service or to the 
veteran's service-connected left knee and 
right ankle disorders.  Another purpose 
of the examinations is to determine the 
nature and severity of the veteran's 
service-connected left knee and right 
ankle disorders.  In each examination the 
examiners must conduct all indicated 
studies.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  In particular, 
the examiner should review and address 
observations and findings presented by 
the May and August 1999 evaluations by 
the veteran's private orthopedic surgeon.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings and provide a medical 
rationale for all conclusions.  The range 
of motion of affected joints should be 
reported in all planes and in degrees and 
the examiner should express an opinion as 
to the extent of the veteran's disability 
caused by disorders of these joints.  The 
examining physician also should review 
pertinent aspects of the veteran's 
medical and employment history and 
comment upon the effects of the veteran's 
service-connected left knee and right 
ankle disorders upon the veteran's 
ordinary activity and on how they impair 
him functionally.  The examiner should 
also specifically comment on the degree 
of functional loss, if any, resulting 
from pain upon motion, weakened movement, 
excess fatigability, or incoordination 
due to the left knee and right ankle 
disorders.  See 38 C.F.R. §§ 4.40, 4.45 
and 4.49 (2000); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran is advised 
that failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

2.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claims 
of entitlement to service connection for a right knee 
disorder and for increased ratings for his service-connected 
left knee and right ankle disorders.  If the RO denies the 
benefits sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



